DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on November 17, 2020 are accepted.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  
Claim 12: “estimate bio-information” in line 3 should be corrected to –estimate the bio-information--.
Claim 20: “an estimation result of the bio-information” should be corrected to –a result of the estimation of the bio-information--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claim 1 is directed to a “device” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claim 14 is directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claims 1 and 14 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: estimate bio-information of the user, based on the contact image of the object and the degree of folding.  
In claims 1 and 14, the above recited step can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the contact image  and the degree of folding, either in a visual inspection or a mental analysis on a printout or an electronic format of the contact image and the folding data, he/she would be able to estimate the bio-information of the user. There is nothing recited in the claim to suggest an undue level of complexity in how the bio-information to be estimated. Therefore, a person would be able to perform the estimation of the bio-information mentally or with a generic computer.
Prong Two: Claims 1 and 14 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional steps of obtaining a contact image of an object of a user and measuring a degree of folding of the main body part of the device. 
The steps in represent merely data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality with conventionally used tools (see below Step IIB for further details). 
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on conventionally used tools. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the estimated bio-information is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite additional steps of obtaining a contact image of the object of the user and measuring a degree of folding of the device. These steps represents mere data gathering, data outputting or pre/post/extra-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality. 
The contact image may be obtained by any conventional imaging modality, for example, a camera. The degree of folding of a device may be obtained by any conventional folding sensor, for example, a hall effect sensor. Accordingly, these additional steps and tools for obtaining a contact image and measuring a degree of folding of a device amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claims hence are The not patent eligible.  

Dependent Claims
The following dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: 
obtaining oscillometric waveform envelope (claims 12 and 18) - If a person were to visually examine, i.e., perform an observation, the contact pressure and the pulse wave signal, either in a printout or an electronic format, he/she would be able to identify the oscillometric envelope that is a trace of the data plotted in contact pressure versus pulse wave amplitude; and
defining the bio-information (claim 13).
The following dependent claims merely further describe the extra-solution activities and therefore, do not amount to significantly more than the judicial exception or integrate the abstract idea into a practical application for similar reasons: 
describing the first sensor (claims 2-3); 
describing the second sensor (claim 4); 
describing further the contact image and the degree of folding (claims 11 and 17);
describing obtaining the contact image (claim 15); and
describing measuring the degree of folding (claim 16) 
further describe additional an extra-solution activity of data outputting (a display part – claims 5-10 and 19-20).

Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation of “a processor configured to estimate bio-information of the user, based on the contact image of the object and the degree of folding”. Claim 14 recites “estimating the bio-information of the user, based on the contact image and the degree of folding by a foldable electronic device”. The estimation of the bio-information is considered a computer-implemented functional claim limitations as they are directed to be performed by a processor or an electronic device. However, it is not clear what steps the processor has to perform in order for a processor to estimate the bio-information based on the contact image and the degree of folding. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) in regard to a processor performing perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough to disclose that one skilled in the art could write a program to achieve the claimed function or the technique is well known, because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). 
As the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, these claims are rejected for lack of written description. For more information regarding the written description requirement, see MPEP §§ 2161, 2162-2163.07(b). 
The dependent claim of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 15 recites “the image sensor configured to obtain the contact image of the object based on the second main body rotating to press the object while the object is in contact with the first sensor” that renders the scope fo the claim indefinite. The image sensor is provided on the first main body. It is not clear how obtaining the contact image may be based on the rotation of the second main body to press the object. Clarification is required.
Claims 10 and 19 recite “to display information for guiding contact pressure between the object and the first sensor” that renders the scope of the claims indefinite. It is not clear of the meaning of guiding contact pressure. It is not clear if the user is guided to adjust the contact pressure or it refers to some other situation.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et. al., "Measurement of spatial pulse wave velocity by using a clip-type pulsimeter equipped with a Hall sensor and photoplethysmography", Sensors 2013, 13, 4714-4723, further in view of Christman et al., US 2015/0062078 A1, hereinafter Christman. 

Claims 1 and 14. Nam teaches in FIG.1 a foldable electronic device and a method of estimating bio-information by a foldable electronic device, comprising: 
a main body part, having a first main body and a second main body, configured to fold along a folding line (FIG.1(a): the top part and the bottom part folded along the folding line where the spring is located); 
a first sensor provided on the first main body, and configured to obtain a contact image of an object of a user; 
a second sensor provided on the first main body (FIG.1(a), permanent magnet & Hall device sensing part), and configured to measure a degree of folding of the main body part (p.4717, ¶-2: the pulse waveform signal is influenced by the bending angle of the wrist and by the “Chawn” position of the sensor in the radial artery pulsimeter) – the bending angle of the wrist affect the folding; hence the Hall sensor is considered measuring a degree of folding of the main body part; and 
a processor configured to estimate bio-information of the user, based on the contact image of the object and the degree of folding (p.4717, ¶-1: the waveform was recorded by a clip-type pulsimeter that detects the changes in blood vessel waveform and pressure which influences the blood flow from the heart to throughout the entire body; and p.4718, last paragraph: a microcontroller transmits the PC data to an communication port, which transmits the waveform to the LCD after acquiring the capacity and radial artery pulse waves by serial communication).  

Nam does not teach that the foldable device comprises a first sensor provided on the first main body, and configured to obtain a contact image of an object of a user.
However, in an analogous bio-information measurement field of endeavor, Christman teaches a bio-signal sensor device (100) that comprises two sensors on the same body of the device with one being an imaging sensor (108), i.e., 
a first sensor provided on the first main body, and configured to obtain a contact image of an object of a user ([0020]: the system 100 includes an image capture device 108 configured to capture at least a partial image of the finger 104 of the user while the user touches the touch surface 106 with the finger 104. The image capture device 108 comprises a camera 110; [0021]: the image capture device 108 comprises a touch panel 112…The capacitive touch panels 112 are configured to sense multiple inputs; and FIG.9, Step 920: capture an at least partial image of the body part of the user while the user touches the touch surface with the body part)
When Nam and Christman are combined, the first main body of Nam comprises both an imaging sensor to obtain a contact image of an object of a user and a sensor to measure a degree of folding of the main body part. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of Nam employ such a feature associated with the main body further comprising a sensor to obtain a contact image of the object of the user as taught in Chrisman to expand the utility of the device of Nam with an additional function of imaging capture for detecting health and/or biological characteristics of a user, as suggested in Chrisman, [0016]. 

Claim 13. Nam and Christman combined teaches all the limitations of claim 1.
Nam further teaches that 
the bio-information comprises one or more of blood pressure, vascular age, arterial stiffness, aortic pressure waveform, vascular compliance, stress index, and fatigue level (p.4717, ¶-1: the waveform was recorded by a clip-type pulsimeter that detects the changes in blood vessel waveform and pressure which influences the blood flow from the heart to throughout the entire body).

Claim 20. Nam and Christman combined teaches all the limitations of claim 14.
Nam further teaches 
Outputting an estimation result of the bio-information (FIG.1(a): Display: pulse waveform information).

Examiner’s Notes
Claims 2-12 and 15-19 are not rejected by an prior art.
The following feature of claims 2 and 15: ”an imaging sensor configured to obtain the contact image of the object based on the second main body rotating to press the object while the object is in contact with the first sensor”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined.
The following feature of claims 4 and 16: ”a Hall sensor configured to measure the degree of folding of the main body part based on the second main body rotating to press the object while the object is in contact with the first sensor”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined.
The following feature of claim 5: ”a display part having a first display provided on an inner surface of the first main body, and a second display provided on an inner surface of the second main body”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined.
The following feature of claims 11 and 17: ”the processor is further configured to obtain a pulse wave signal based on the contact image, and obtain contact pressure, exerted by the second main body on the object, based on the degree of folding”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined.
The following feature of claim 19: ”outputting information for guiding contact pressure between the object and the first sensor based on the measured degree of folding, on a display provided on an outer surface of the second main body”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793